           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

EARNEST RAY MACK
ADC #129856                                                      PLAINTIFF

v.                        No. 1:19-cv-106-DPM-BD

JARED DOVER, Sergeant, NCU;
JARED WALKER, Corporal, NCU;
JEREMY ALMAN, Sergeant, NCU;
and MARJORIE HALL, Head Nurse, NCU                             DEFENDANTS

                                 ORDER
     1. Report, NQ 5 7, appreciated. The Court withdraws the reference.
     2. Mack's oral motion to dismiss his lawsuit is granted.          His
pending motions, NQ 45 & NQ 49, are denied without prejudice as moot.
Defendants' motion for summary judgment, NQ 39, is denied without
prejudice to their renewing it if Mack refiles. Mack's complaint will be
dismissed without prejudice. An in forma pauperis appeal of this Order
and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.
                                    ~       - $ rf-.
                                  D.P. Marshall, jr
                                  United States District Judge

                                    I'( ffh-1 VIV1 Y ;J.o~ o
                                                 l
